Title: To Thomas Jefferson from Joseph Priestly [on or before 12 June 1802]
From: Priestley, Joseph
To: Jefferson, Thomas


            Sir,[on or before 12 June 1802]
            My high respect for your character, as a politician, and a man, makes me desirous of connecting my name in some measure with yours while it is in my power, by means of some publication, to do it.
            The first part of this work, which brought the history to the fall of the western empire, was dedicated to a zealous friend of civil and religious liberty, but in a private station. What he, or any other friend of liberty in Europe, could only do by their good wishes, by writing, or by patient suffering, you, Sir, are actually accomplishing, and upon a theatre of great and growing extent.
            It is the boast of this country to have a constitution the most favourable to political liberty, and private happiness, of any in the world, and all say that it was yourself, more than any other individual, that planned and established it; and to this opinion your conduct in various public offices, and now in the highest, gives the clearest attestation.
            Many have appeared the friends of the rights of man while they were subject to the power of others, and especially when they were sufferers by it; but I do not recollect one besides yourself who retained the same principles, and acted upon them, in a station of real power. You, Sir, have done more than this; having proposed to relinquish some part of the power which the constitution gave you; and instead of adding to the burdens of the people, it has been your endeavour to lighten those burdens tho the necessary consequence must be a diminution of your influence. May this great example, which I doubt not will demonstrate the practicability of truly republican principles, by the actual existence of a form of government calculated to answer all the useful purposes of government, (giving equal protection to all, and leaving every man in the possession of every power that he can exercise to his own advantage, without infringing on the equal liberty of others) be followed in other countries, and at length become universal
            Another reason why I wish to prefix your name to this work, and more appropriate to the subject of it, is that you have ever been a strenuous and uniform advocate of religious no less than civil liberty, both in your own state of Virginia, and in the united states in general; seeing in the clearest light the various and great mischiefs that have arisen from any particular form of religion being favoured by the state more than any other; so that the profession and practice of religion is here as free as that of philosophy or medicine And now the experience of more than twenty years leaves little room to doubt but that it is a state of things the most favourable to mutual candour, which is of great importance to domestic peace and good neighbourhood, and to the cause of all truth, religious truth least of all excepted. When every question is thus left to free discussion, there cannot be a doubt but that truth will finally prevail, and establish itself by its own evidence; and he must know little of mankind, or of human nature, who can imagine that truth of any kind will be ultimately unfavourable to general happiness. That man must entertain a secret suspicion of his own principles who wishes for any exclusive advantage in the defence or profession of them.
            Having fled from a state of persecution in England, and having been exposed to some degree of danger in the last administration here, I naturally feel the greater satisfaction in the prospect of passing the remainder of an active life (when I naturally wish for repose) under your protection. Tho arrived at the usual term of human life it is now only that I can say I see nothing to fear from the hand of power, the government under which I live being for the first time truly favourable to me. And tho it will be evident to all who know me that I have never been swayed by the mean principle of fear, it is certainly a happiness to be out of the possibility of its influence, and to end ones days in peace, enjoying some degree of rest before the state of more perfect rest in the grave, and with the hope of rising to a state of greater activity, security, and happiness beyond it. This is all that any man can wish for, or have; and this, Sir, under your administration I enjoy.
            With the most perfect attachment, and every good wish, I subscribe myself not your subject, or humble servant, but your sincere admirer,
            J. Priestley
          